DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawing Objections
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. For example, applicant argues “Figs. 2A and 2B include a marker 100 that is disclosed to be viewable by the cameras 180, 182 and may assist with registration as disclosed at least in paragraphs [0053] to [0055] and [0056] to [0062]” (REMARKS pg. 10). Examiner respectfully disagrees in that while a marker is depicted in the figures there is no such depiction of the marker (100) and the subject tracking device (64) integrated into a single device. The two elements are depicted in all figures as being separate components and no such drawing depicts the two in a single device. 

Claim objections
Examiner notes that the claim objections for claims 5 and 13 are withdrawn in view of the amendments made to the claims, however, the claim objection for claim 17 has been updated since “the tracked position” lacks sufficient antecedent basis. 

Claim interpretation
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.
For example, applicant argues “Applicant notes that MPEP 2181(I)(A) lists non-structural generic placeholders that may invoke 112, sixth paragraph, and none of the provided examples are included in 
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
With respect to the above disclosure of the MPEP, examiner notes that step B explicitly sets forth that that a generic placeholder must be modified by functional language and does not require the transition word “for”. Examiner further notes that the claim interpretation section of the previous and current action sets forth that the claim limitations which have been interpreted under 112(f) meet the three prongs as required by the MPEP. 
Examiner would further like to point out that while there is no explicitly recited transition word such as “for”, “configured to”, or “so that” with respect to the “instrument tracking device” of claims 4 and 10 and “subject tracking device” of claim 10, “instrument tracking” and “subject tracking” are merely functional limitations which would modify the device to be “for tracking an instrument” and “for tracking a subject” respectively and do not provide sufficient structure to the generic placeholder “device”. Thus, these limitations are included in the claim interpretations under 112(f) as previously set forth.

35 U.S.C. 112 rejections
Examiner notes that the 35 U.S.C. 112(b) rejections of claims 1, 7, 10, 13, 14, and 18 are withdrawn in view of the amendments.
New 35 U.S.C. 112(a) and 112(b) rejections necessitated by amendment.

35 U.S.C. 103 rejections
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.
For example, regarding claim 1 applicant argues “Independent claim 1 recites ‘a user wearable view screening camera system having: a first camera having a first field of view…. And a processor configured to execute instructions (i) to determine a position of the imaging system and the acquired at least one real time image of the subject and (ii) display with the viewscreen the acquired at least one real time image that is registered to the subject.” While the Office admits that Esterberg fails to disclose these features the Office asserts that Barral discloses these features to overcome the admitted failure of Esterberg” (REMARKS pg. 14). Examiner respectfully disagrees in that the Office has not admitted that Esterberg fails to disclose all of the above listed features. Esterberg is explicitly relied upon for teaching the user wearable view screen and camera system, the first camera, and the processor configured to determine a position of a tool, however, Esterberg does not teach an imaging system (as interpreted under 112(f)) separate from the user wearable viewscreen and camera system operable to acquire at least one real time image of the subject and wherein the processor is configured to determine a position of the at least one real time image from the imaging system of the subject display with the viewscreen the acquired at least one real time image from the imaging system. These are the only features of which Barral is relied upon. 
Applicant further argues “Barral discloses a projector 110 projects a display onto a subject as illustrated in Fig. 2 and Fig. 3 of Barral. While Barral discloses that the projector may be integrated into a head wearable device 305, Barral clearly discloses that the surgical guidance image 230 is projected therefrom as disclosed in the detailed description, as noted above, and as illustrated in Fig. 3. Therefore, the combination of Barral with Esterberg does not overcome the admitted failures of Esterberg, and appears to disclose that a see-through display that may allow the user to see the projected image as illustrated in fig. 3” (REMARKS pg. 15). Examiner respectfully disagrees in that Barral explicitly discloses that in using the head wearable device 305, imagery displayed on the see-through head-mounted display is modified in accordance with the wearer's head position and head orientation such that it appears to the wearer as if it was projected as a visible overlay on the surgical field, but is invisible to other users (Col. 3 lines 25-42). Examiner thus notes that any imagery (such as that depicted in fig. 3) would be displayed on the see-through head-mounted display (i.e. viewscreen) when such a head-mounted display is implemented. Therefore, in the modified system, since the viewscreens of both Esterberg and Barral are configured to display images and the images from the imaging system of Barral would be displayed on the viewscreen of Esterberg accordingly. 
Applicant’s arguments with respect to claims 18-20 have been considered but are moot because the new ground of rejection necessitated by amendment, however, examiner will respond to any arguments which remain relevant to the art used in the current rejection.
Applicant's arguments regarding the teachings of Esterberg have been fully considered but they are not persuasive. For example, applicant argues “Esterberg fails to disclose capturing a real time image. Esterberg discloses a virtual CT model that may be illustrated while an incision is viewable. See Esterberg paragraph [0102]” (REMARKS pg. 15). Examiner respectfully disagrees in that Esterberg explicitly discloses constructing an external three-dimensional model (i.e. image) from optical data received by the camera [0018] and [0108] which discloses the cameras are for collecting a pixelated image of the surgical field. Examiner notes that the images captured by the cameras are used in the process for updating the aligned view as described by figs. 6 and 7 and corresponding disclosure in at least [0122]-[0123] and [0125]-[0126]. Because the aligned view/fusing image is disclosed as updating in real time (Abstract), the images captured by the cameras are real-time images. Furthermore, the image (i.e. the three-dimensional model) is displayed as a) part of the fusion image and b) by itself [0139]. Barral is no longer relied upon in the rejection of claim 18 since the image capturing system of which Barral was relied upon is no longer a part of the claimed invention.

Regarding claim 10, applicant argues “the combination of Zhao and Esterberg is based upon improper hindsight reasoning at least for the reasons noted in Applicant’s remarks in the amendment filed on June 23 2021, which are incorporated herein by reference. For a similar reason, Applicant respectfully submits that a combination of Zhao and Barral is also improper as based upon only improper hindsight reasoning” (REMARKS pg. 16). Examiner respectfully disagrees in that the remarks regarding the combination of Zhao and Esterberg involved including the imaging system (i.e. the robotically controlled endoscopic instrument) of Zhao into the system of Esterberg, however, this feature of Zhao is no longer relied upon in the rejection of claim 10 in the office action dated 11/19/2021 nor in the current office action. Zhao is merely relied upon to teach an auxiliary display device separate from a first viewscreen for displaying an instrument representation, thus the remarks regarding the addition of the endoscope of Zhao into the system of Esterberg were and are moot, considering the system of Esterberg is no longer modified to include the endoscope of Zhao. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this instance, Zhao is relied upon to teach an auxiliary display device separate from a first viewscreen for displaying an instrument representation. Zhao has explicitly set forth that such an auxiliary display device would display images of the surgical site to students or other interested parties [0039], therefore without hindsight reasoning from the applicant’s spec,  a person having ordinary skill in the art would have been motivated to modify the system of Esterberg and/or Esterberg and Barral to include such an auxiliary display device as taught by Zhao in order to allow students or other interested persons to be able to view the images displayed on the external device. Such a modification would allow such interested person to monitor and learn from the surgical procedure. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject marker and the subject tracking device incorporated into a single device of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities: 
In claim 17, “the tracked position” lacks sufficient antecedent basis
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The limitation “imaging system” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to acquire at least one real time image”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “imaging” is a functional rather than a structural modifier.
A review of the specification shows that an endoscope ([0044]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “instrument tracking device” in claims 4 and 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“for tracking instruments”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “instrument tracking” is a functional rather than a structural modifier.
A review of the specification shows that markers (at least fig. 2B (146a)and corresponding disclosure in at least PGPub[0048]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “tracking system” in claims 6 and 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to track the instrument tracking device”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “tracking” is a functional rather than a structural modifier.
A review of the specification shows that a localizer or digitizer (PGPub [0032]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a subject tracking device” in claim 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“for tracking a subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “subject tracking” is a functional rather than a structural modifier.
A review of the specification shows that a marker or dynamic reference frame ([0033] and fig. 3B (64)) corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a first image capturing system” in claims 10 and 18 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to capture at least one real time image of the subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “image capturing” is a functional rather than a structural modifier.
A review of the specification shows that an endoscope ([0044]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a second image capturing system” in claim 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to capture at least one real time image of the subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “image capturing” is a functional rather than a structural modifier.
A review of the specification shows that one or more cameras ([0048]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance, claim 18 recites the limitation “fixing at least a first camera configured to have a first field of view or a second camera configured to have a second field of view relative to the first viewscreen, wherein at least one of the first camera or the second camera capture at least one real time image of the subject” and “display the at least one captured real time image in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye”. Examiner notes that while there is support that real time images captured by the endoscope may be displayed (PGPub [0044]), there does not appear to be sufficient support that the images captured by cameras 180,182 are displayed as required by claim 18. Applicant’s specification appears to specifically set forth that the view of the subject is a real or physical view, and the view may be augmented by graphical representations that are displayed by the AV. Examiner notes that while the specification sets forth that the cameras may be used in generating such graphical representations (e.g. PGPub [0060], [0064], [0077]), there is no support that any real time images captured by the cameras are displayed. Examiner further notes that while PGPub [0069] discloses a distal end image 110” (as depicted in fig. 3B and 3C), therefore may also be a real time image of the instrument 66, however, this image is not an image captured by the cameras which are fixed relative to viewcreen (i.e. cameras 180, 182), since the view from these cameras (as depicted in fig. 3B) would not be capable of viewing the distal end since it is located within the body and PGPub [0084] discloses the user may select to have displayed real time images which may be acquired by the endoscope, this does not provide sufficient support that the images captured by the fixed cameras (i.e. 180,182) are displayed, but only that the real time images captured by the endoscope are displayed. For these reasons, the limitation constitutes new matter since person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “wherein at least one of the first camera or the second camera capture at least one real time image of the subject”. It is unclear if the at least one of requires the same first or second camera which is fixed to the viewscreen. In other words, it is unclear if the limitation means that the first camera is fixed and the second camera (which is not a requirement for the claimed invention in this instance) captures the real time image of the subject or vice versa. For examination purposes, it has been interpreted that the camera which captures is not required to be the same camera which is fixed relative to the first viewscreen and the second viewscreen, however, clarification is required.
Claim  18 recites the limitation “wherein the at least one captured real time image is operable to be captured with at least one of the first camera or the second camera”. It is unclear if this is the same at least one recited previously. For example, it is unclear if the same first and/or second camera is being referenced as the first and/or second camera which is used to capture the at least one real time image of the subject. For examination purposes, it has been interpreted to mean either the first or second camera is used in capturing the real time image while the instrument icon is displayed, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg (US 20160324580 A1) in view of Barral et al. (US 10639104 B1), hereinafter Barral.
Regarding claim 1, 
Esterberg teaches a system (at least fig. 1 (100) and corresponding disclosure in at least [0088]) for viewing a subject when performing an operation ([0002] which discloses systems for computer-assisted surgical navigation), comprising:
a user wearable viewscreen and camera system (at least fig. 1 (105) and corresponding disclosure in at least [0088]) having:
a viewscreen (at least fig. 2 (225) and corresponding disclosure in at least [0091]) configured to generate a field of view image for a user ([0091] which discloses the eyepiece operates with an eyepiece projector 230 to display a view of the surgical field to the eye of the wearer (i.e. user));
a first camera (at least fig. 2 (200) and corresponding disclosure in at least [0091]) having a first field of view operable to be moved to include at least a portion of the subject (Examiner notes the first camera 200 would have a first field of view and is operable to be moved as it is worn on a headframe which would move as the head moved. [0018] which discloses constructing an external three-dimensional model from optical data received by the cameras)
a surgical instrument (at least fig. 4 (420) and corresponding disclosure in at least [0105]) separate from the user wearable viewscreen and camera system (examiner notes the surgical instrument is separate). 
a processor system configured to execute instructions ([0018] which discloses the headset is connected to a computing machine having at least one processor and programming instructions. Claim 24 recites the instructions are executed by the processor), 
(i) to determine a position of the surgical instrument ([0105] which discloses surgical instruments may also be tracked, such as for apparent depth of penetration and at least fig. 24 (surgical instrument projection) and corresponding disclosure in at least [0162])
and (ii) display with the viewscreen an acquired at least one real time image registered to the subject ([0015] which discloses aligning the external three-dimensional model with an internal three dimensional model from the viewpoint of the headset and generating an aligned view (i.e. registered to the subject) which is updated in real-time while the headset or surgical field is moved. Examiner notes the aligned view is described as a fusion image between an external three-dimensional model and an internal three dimensional model as described by fig. 6 and corresponding disclosure in at least [0122]-[0124]. Because the aligned view comprises the external three-dimensional model (which is derived from optical data received (i.e. acquired) cameras [0018] and is generated from a live camera view ([0139]) and is updated in real time [0015]), when displaying the aligned view the viewscreen is also displaying an acquired at least one real time image (i.e. the external model). Additionally, [0139] discloses the user can select a view of the fusion virtual image that shows only the external image. Therefore the viewscreen is configured to display only the acquired external image (i.e. at least one real time image) registered to the subject.  
Esterberg fails to explicitly teach wherein the surgical instrument is an imaging system operable to acquire at least one real-time image of the subject; and the processor system is configured to display with the viewscreen the acquired at least one real time image from the imaging system with the viewscreen registered to the subject.
Barral, in a similar field of endeavor involving guided surgery, teaches a user wearable viewscreen (Col. 3 lines 25-42 which discloses the projection system may include a see-through headmounted display)
An imaging system separate from the viewscreen (Col. 5 lines 12-28 which discloses an endoscope for capturing images) operable to acquire at least one real time image of the subject (Col. 1 lines 9-22 which discloses the endoscope includes a camera and an attached surgical instrument to acquire real time images of the operative field)
And a processor (at least fig. 1 (105 and 120) and corresponding disclosure in at least Col. 4) configured to determine a position of the imaging system (Col. 5 lines 13-29 which disclose the tracking system (processor) to track the position of the endoscope within the body cavity) and the at least one real time image of the subject (Examiner notes that in tracking the position of the endoscope the position of the image is thus determined) and display with the viewscreen the acquired at least one real time image registered to the subject (Col. 5 lines 13-29 which discloses the controller 105 can use projector 110 to display not only the image acquired by the endoscope within the body cavity but also its position below the skin. This image and position data can then be projected directly onto the patient’s skin. Examiner notes in the embodiment where the projection system uses the see-through head-mounted display, the projection is displayed with the viewscreen (Col. 3 lines 25-42 which discloses the imagery displayed on the see-through head -mounted display is modified in accordance with the wearer’s hear position and head orientation such that it appears to the wearer as if it were projected as a visible overlay on the surgical field but is invisible to other users) and is registered to the subject since the imagery appears to be “projected” onto the subject accordingly).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg to include the imaging system including a surgical instrument of Barral in order to examine the interior of the patient in real time with minimal invasiveness (Barral Col. 1 lines 9-22) or to guide a treatment performed with the incorporated instrument, which is consistent with the cited passage. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Regarding claim 2, 
Esterberg, as modified, teaches the elements of claim 1 as previously stated. Esterberg further teaches wherein the viewscreen (225) of the user wearable viewscreen and camera system (105) further comprises: 
a first viewscreen configured to be positioned near a first eye of a user ([0091] which discloses the eyepiece may extend across both eyes of the user).
a second viewscreen configured to be positioned near a second eye of the user ([0091] which discloses the eyepiece may extend across both eyes of the user).

Regarding claim 3, 
Esterberg, as modified, teaches the system of Claim 1. Esterberg further teaches wherein the user wearable viewscreen and camera system (105) further comprises: 
a second camera (at least fig. 2 (235) and corresponding disclosure in at least [0091]) configured to have a second field of view (Examiner notes the second camera would necessarily have a second field of view since it is in a different position than the first camera).

Regarding claim 4,
 Esterberg, as modified, teaches the elements of claim 3. Esterberg further teaches further comprising: 
an instrument (420) having an operating end configured to be positioned in a region of operation for performing an operation on the subject (at least fig. 4 and corresponding disclosure in at least [0102]-[0104]. Examiner notes the surgical instrument by definition is for performing an operation on the subject) 
And an instrument tracking device fixed to the instrument viewable by the first camera and the second camera ([0009] which discloses clusters of spheres (i.e. instrument tracking devices) are attached to surgical instruments so that orientation and depth can be monitored using cameras)

Regarding claim 5, 
Esterberg, as modified, teaches elements of claim 4 as previously stated. 
Esterberg further teaches wherein the processor system is further operable to execute instructions 
(i) to determine a relative position of the instrument tracking device relative to a subject marker (at least fig. 24 and corresponding disclosure in at least [0162]. Examiner notes that fig. 24 depicts the position of the surgical tool relative to a beacon (i.e. a subject marker)) based on a first signal from the first camera and a second signal from the second camera ([0009] which discloses the orientation and depth of the surgical instruments are monitored by the cameras, thus the position of the instrument (and thus the position relative to the marker) would be based on a first signal from the first camera and a second signal from the second camera accordingly)
and (ii) generate an instrument icon (at least fig. 24 and corresponding disclosure in at least [0162]) to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye (at least fig. 24 (2400) and corresponding disclosure in at least [0162] which discloses surgical instruments may be shown in the eyepiece and manipulated along with positional analysis in real time and [0179] which discloses tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field)

Regarding claim 6, 
Esterberg, as modified, teaches the elements of claim 4 as previously stated. Esterberg further teaches further comprising: a subject marker ([0009] which discloses fiducial clusters may be attached to the patient)
and a tracking system (at least fig. 1 (105) and corresponding disclosure in at least [0088]. Examiner notes the headset is interpreted as a tracking system in its broadest reasonable interpretation) configured to track the instrument tracking device and the subject marker ([0009] which discloses clusters of spheres (instrument tracking devices) are attached to surgical instruments so that orientation and depth can be monitored using cameras (i.e. a tracking system). A pattern of infrared dots is projected onto the surgical field and analysis of the centroid of each dot on spherical surface permits acquisition of the position of each fiducial (i.e. subject marker))
	Examiner notes in the modified system, the tracking system of Esterberg tracks the location of a plurality of surgical instruments used during the procedure thus a person having ordinary skill in the art would have recognized the system would track the imaging system accordingly.
Alternatively, Barral further teaches a tracking system (at least fig. 1 (120) and corresponding disclosure in at least Col 5) configured to track the imaging system (Col. 5 which discloses tracking system may be implemented to track the position of the endoscope within the body cavity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg to include tracking the imaging system as taught by Barral in order to track the position of the imaging system accordingly. 

Regarding claim 7, 
Esterberg, as modified, teaches the elements of claim 6 as previously stated. 
Esterberg further teaches wherein the viewscreen (225) is operable to simultaneously display an instrument representation (at least fig. 4 (420) and corresponding disclosure) at a tracked position of the instrument (420) and the aligned view (at least fig. 4 (410) and corresponding disclosure in at least [0102]. Examiner notes the information within fig. 4 explains that the virtual CT model is the virtual 3D Fusion model or the aligned view which comprises acquired real-time images from the cameras)
Barral further teaches wherein (Col. 5 lines 13-29 which disclose the image acquired by the endoscope is displayed using projector 110)
It is unclear if in the modified system, the instrument representation and the generated iamges are displayed substantially simultaneously 
Nonetheless, Barral further teaches wherein both the position of the tracked instrument and the real-time image are displayed substantially simultaneously (Col. 5 lines 13-29 which disclose the image and position data can be projected directly onto the patients’ skin using the projector 110. Examiner notes in the system using the headset, the image and the position data would be simultaneously displayed on the viewscreen and appear to the user to be projected onto the patients as disclosed in col 3 lines 25-42) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg, as currently modified, to include displaying both the instrument representation of Esterberg and the image together in order to visualize where the location at which the current image is being obtained from. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Regarding claim 8, 
Esterberg, as modified, teaches the elements of claim 7 as previously stated. Esterberg further teaches further comprising: 
a memory  having stored thereon a prior acquired image of at least a portion of a region of operation of the subject ([0024] which discloses segmented images (e.g. via Computerized Tomography (CT)) may be stored in computer memory [0089] which discloses slices form the CT scan may be used to generate a solid model (i.e. an image))
wherein the prior acquired image includes image portions that represent the subject marker ([0026] which discloses at least one beacon which is present in the wireframe map and the internal solid model (i.e. the prior acquired image))
wherein the processor system executes further instructions to 
(i) register the prior acquired image of at least the portion of the region of the operation to the subject ([0097] which discloses the model (i.e. the image) is registered to anatomical landmarks)
and (ii) display an anatomy icon (at least fig. 4 (410) and corresponding disclosure in at least [0102]) with at least one of the first viewscreen (225) or the second viewscreen (225) (at least fig. 4 (400) and corresponding disclosure in at least [0102]); 
wherein the anatomy icon (410) is configured to appear in the user's field of vision relative to the subject (at least fig. 4)

Regarding claim 9, 
Esterberg, as modified, teaches the elements of claim 8 as previously stated. Esterberg further teaches wherein the instrument icon and the anatomy icon are both configured to appear in the user's field of vision relative to the subject (at least fig. 24 depicts the instrument icon and the anatomy icon of fig. 4 which is relative to the subject since anatomy icon 410 is aligned to the subject using real time images from the cameras).


Claim 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg in view of Barral and Zhao et al. (US 20090088634 A1), hereinafter Zhao. 
Regarding claim 10, 
Esterberg teaches a system (at least fig. 1 (100) and corresponding disclosure in at least [0088]) for viewing a subject when performing an operation on the subject ([0002] which discloses systems for computer-assisted surgical navigation), comprising:
a viewscreen and camera system (at least fig. 1 (105) and corresponding disclosure in at least [0088]) having:
	a first viewscreen (at least fig. 2 (225) and corresponding disclosure in at least [0091]) configured to generate a field of view image for a user ([0091] which discloses the eyepiece operates with an eyepiece projector 230 to display a view of the surgical field to the eye of the wearer (i.e. user));
	a second real time image capturing system (at least fig. 2 (200) and corresponding disclosure in at least [0091]) configured to obtain images relative to the subject with a second field of view (Examiner notes the camera would necessarily have a field of view) 
an instrument tracking device operable to be fixed to an instrument ((at least fig. 4 (420) and corresponding disclosure in at least [0105]. [0009] which discloses clusters of spheres (i.e. instrument tracking devices) are attached to surgical instruments so that orientation and depth can be monitored using cameras) and operable to be viewable by the second real time image capturing system ([0009] which discloses the instrument tracking devices are used so that depth and orientation of the device can be monitored (i.e. viewable) by the camera)
a subject marker (at least fig. 24 (beacon) and corresponding disclosure in at least [0162] viewable by the second real time image capturing system ([0090] which discloses beacons placed around margins of the field of view may be optical beacons. Examiner notes the optical beacons are necessarily viewable by the image capturing system)
a tracking system (at least fig. 1 (105) and corresponding disclosure in at least [0088], Examiner notes the headset is a tracking system/localizer in its broadest reasonable interpretation) configured to track instruments ([0020] which discloses surgical instruments may be tracked and [0009] which discloses instruments orientation and depth are monitored using cameras) and a subject tracking device (at least fig. 24 (beacon) and corresponding disclosure); 
a processor system configured to execute instructions ([0018] which discloses the headset is connected to a computing machine having at least one processor and programming instructions. Claim 24 recites the instructions are executed by the processor), 
(i) to determine a relative position of the instrument tracking device relative to the subject marker (at least fig. 24 and corresponding disclosure in at least [0162]. Examiner notes that fig. 24 depicts the position of the surgical tool relative to a beacon (i.e. a subject marker)) based on a first signal from the second real time image capturing system (200) ([0009] which discloses the orientation and depth of the surgical instruments are monitored by the cameras, thus the position of the instrument (and thus the position relative to the marker) would be based on a first signal camera 200 accordingly)
and (ii) generate an instrument representation (at least fig. 24 and corresponding disclosure in at least [0162]) to be displayed (at least fig. 24 (2400) and corresponding disclosure in at least [0162] which discloses surgical instruments may be shown in the eyepiece and manipulated along with positional analysis in real time and [0179] which discloses tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field) with the first viewscreen of the viewscreen and camera system;

Esterberg fails to explicitly teach a first real time image capturing system operable to obtain images of and registered to the subject with a first field of view, and wherein the tracking system is configured to track at least the first real time image capturing system and wherein the first real time image capturing system is separate from the viewscreen and camera system having the second real time image capturing system
Barral, in a similar field of endeavor involving guided surgery, teaches a user wearable viewscreen (Col. 3 lines 25-42 which discloses the projection system may include a see-through headmounted display)
A first real time image capturing system (Col. 5 lines 12-28 which disclose an endoscope for capturing images and operable to obtain images of the subject and register the images to the subject with a first field of view Col. 1 lines 9-22 which discloses the endoscope includes a camera to acquire real time images of the operative field (Examiner notes images of the subject would necessarily be registered to the subject))
Wherein the first real time image capturing system is separate from the viewscreen (examiner notes the endoscope is separate from the viewscreen)
And a processor (at least fig. 1 (105 and 120) and corresponding disclosure in at least Col. 4) configured to determine a position of the imaging system (Col. 5 lines 13-29 which disclose the tracking system (processor) to track the position of the endoscope within the body cavity) and the at least one real time image of the subject (Examiner notes that in tracking the position of the endoscope the position of the image is thus determined) and display the acquired at least one real time image with the viewscreen registered to the subject (Col. 5 lines 13-29 which discloses the controller 105 can use projector 110 to display not only the image acquired by the endoscope within the body cavity but also its position below the skin. This image and position data can then be projected directly onto the patient’s skin. Examiner notes in the embodiment where the projection system uses the see-through head-mounted display, the projection is displayed with the viewscreen and is registered to the subject since the viewscreen is projected onto the subject accordingly).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg to include the imaging system of Barral in order to examine the interior of the patient in real time with minimal invasiveness (Barral Col. 1 lines 9-22). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Esterberg does not explicitly teach an auxiliary display device having a second viewscreen separate from the viewscreen and camera system, wherein the auxiliary display device is viewable separate and alone from the first viewscreen; 
and to (ii) generate an instrument representation to be displayed with at least the auxiliary display device,
Zhao, in a similar field of endeavor involving surgical navigation,
teaches a viewscreen (at least fig. 1A (165) and corresponding disclosure in at least [0043]) and 
an auxiliary display device (at least fig. 1A or 1B (154) and corresponding disclosure in at least [0039]) having a second viewscreen separate from the viewscreen, wherein the auxiliary display device is viewable separate and alone from the first viewscreen ([0039] which discloses the external display 154 or another external display may be positioned or located elsewhere so that images of the surgical site may be displayed to students or other interested persons during a surgery)
generating an instrument representation operable to be displayed ([0156] which discloses the pose of synthesized tool image in the synthesized image of the tool (i.e. instrument representation) attempts to match the pose of the tool represented by the tool image in the video image at a moment in time) with the auxiliary display device ([0039] which discloses images with additional information may be overlaid onto the images of the surgical site by the robotic surgical system for display on the external display 154) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg, as currently modified, to include an auxiliary display device as taught by Zhao in order to allow students to observe the surgical site including the positions of the instrument (Zhao [0039]) Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
	Examiner notes in the modified system the instrument representation would be displayed by both the second viewscreen and the first viewscreen of the viewscreen and camera system.

Regarding claim 11, 
Esterberg, as modified, teaches the elements of claim 10 as previously stated.
Esterberg further teaches wherein the subject marker and the subject tracking device are integrated into a single device (Examiner notes the subject marker and the subject tracking device have been interpreted as the beacon and are thus integrated into a single device) 

Regarding claim 12, 
Esterberg, as modified, teaches the elements of claim 10 as previously stated. Esterberg, as modified, further teaches wherein the processor system is further configured to execute instructions to: 
register a tracked position of the first real time image capturing system and a tracked position of the subject ([0097] which discloses any projected virtual image in the eyepiece is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness);
Examiner notes in the modified system Esterberg teaches generating a representation for a plurality of surgical instruments, thus a person having ordinary skill in the art would have recognized generating a representation of the first real time image capturing system of Barral accordingly. Examiner further notes in the modified system the representation would be displayed on the auxiliary display device.
Alternatively, Barral further teaches generating position data (i.e. a representation) of the first real time image capturing system to be displayed (Col. 5 lines 13-29 which discloses position data may be projected using the projector)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg, as currently modified to include generating a representation of the first real time image capturing system in order to visualize the position of the image capturing system accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg, as currently modified, to include displaying the first real time image capturing system of Barral on the auxiliary display device of Zhao in order to allow students or other spectators to visualize the position of the imaging system accordingly.

Regarding claim 13, 
Esterberg, as modified teaches the elements of claim 10 as previously stated. 
Barral further teaches wherein the first real time image capturing system (e.g. endoscope) is configured to be moved within the subject;
And wherein the viewscreen is operable to display the obtained image from the first real time image capturing system (Col. 5 lines 13-29 which discloses the image acquired by the endoscope is displayed by the projector).
Esterberg, as currently modified, fails to explicitly teach the auxiliary display device is operable to display images obtained by the first real time image capturing system of Barral.
Nonetheless, Zhao further teaches the auxiliary display device is operable to display images from an endoscope ([0039] which discloses images of the internal surgical site may be displayed on the external display 154 and [0054] which discloses the endoscopic camera is controlled to view regions of interest in a surgical site. Examiner thus notes the images of the internal surgical site of Zhao would include images from the endoscopic camera). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Esterberg, as currently modified, to include displaying the obtained images of Barral on the auxiliary display device of Zhao in order to allow students to observe the images of the surgical site from the endoscope accordingly. 

Regarding claim 14, 
Esterberg, as modified, teaches the elements of claim 10 as previously stated. 
Barral further teaches wherein the first real time image capturing system (e.g. endoscope) is configured to be moved within the subject; 
and the viewscreen is operable to display the obtained image from the first real time image capturing system (Col. 5 lines 13-29 which discloses images obtained by the endoscope are projected by the projector (110). Examiner notes when using the headset, the projector projects onto the viewscreen).

Regarding claim 15, 
Esterberg, as modified, teaches the system of Claim 13, 
Esterberg, as modified, teaches wherein the displayed obtained image is displayed (Barral teaches the obtained image is displayed over the position of the actual endoscope (Col. 5 lines 13-29) separately and spaced away from the generated instrument representation (The instrument representation of Esterberg follows the position of the instrument), thus when the instrument and the endoscope are in separate positions, they corresponding image/representation would be spaced away from each other.
wherein the instrument tracking device includes at least one viewable portion configured to be in the second field of view to determine a position of the instrument (Esterberg [0009] which discloses clusters of spheres are attached so that orientation and depth (i.e. position) can be monitored using the cameras (i.e. second field of view)).

Regarding claim 17, 
Esterberg, as modified, teaches the elements of Claim 10 as previously stated. Esterberg further teaches  
a viewscreen and camera system tracking device ([0026] which discloses the headset may be tracked by an external frame of reference)
wherein the processor system is further configured to execute instructions to register a frame of reference of the viewscreen and camera system tracking device and a frame of reference of a tracked position of the subject ( [0097] which discloses any projected virtual image in the eyepiece 225 (i.e. viewscreen) is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness).
Esterberg, as currently modified, does not explicitly teach wherein the display with the auxiliary display device is based at least in part on the tracked position of the viewscreen and camera system tracking device.
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Esterberg to include displaying with the auxiliary display device based on tracked position of the viewscreen and camera system tracking device in order  in order to allow others to observe the same surgical field seen by the primary user and assist the primary user where necessary without obstructing workflow.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg, Barral, and Zhao as applied to claim 14 above and further in view of Yokoto (US 20140002630 A1). 
Regarding claim 16, 
Esterberg, as modified, teaches the elements of claim 14 as previously stated. While Esterberg teaches images may be projected onto the eyepiece with a selectable (i.e. user input) level of transparency of the virtual features, such that the user can select which images are viewed. Esterberg does not explicitly teach a user input to toggle on and off the display of the obtained image. 
Yokota, in a similar field of endeavor involving endoscopic imaging, teaches a user input (at least fig. 2 (5) and corresponding disclosure in at least [0057]) to toggle on and off the display of obtained images from an endoscope ([0057] which discloses manipulation inputs related to on/off of a power supply of the endoscopic control unit (4). Examiner notes that in powering off and on the power supply the display of the obtained images would be toggled on and off).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg, as currently modified, to include a user input as taught by Yokota, in order to allow the endoscope to be powered on and off accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg in view of Liu (US 20160248994 A1).
Regarding claim 18,
Esterberg teaches a method for viewing a subject when performing an operation on the subject ([0002] which discloses systems for computer-assisted surgical navigation), comprising:
Providing a first viewscreen (at least fig. 2 (225) and corresponding disclosure in at least [0091] configured to be positioned near a first eye of a user ([0091] which discloses the eyepiece 225 may extend across both eyes)
Providing a second viewscreen (at least fig. 2 (225) and corresponding disclosure in at least [0091]) configured to be positioned near a second eye of the user ([0091] which discloses the eyepiece 225 may extend across both eyes).
Fixing at least a first camera (at least fig. 2 (200) and corresponding disclosure in at least [0091]) configured to a have a first field of view relative to the first viewscreen and the second viewscreen (Examiner notes the first camera would have a first field of view), wherein the first camera (200) captures at least one real time image (at least fig. 7 and corresponding disclosure in at least [0125] and At least fig. 16A (Step 2) and corresponding disclosure in at least [0146] which discloses two frame grabbers are used to capture an instantaneous view of an encoded dot pattern that is pulsed on a surgical field and Abstract which discloses the aligned view is updated in real time. Examiner notes that [0125] discloses that the process of fig. 7 is for updating the virtual fusion view. Thus the image capture by the cameras is in real time in order to update the fusion/aligned image in real time accordingly)
Operating a processor system to execute instructions ([0018] which discloses the headset is connected to a computing machine having at least one processor and programming instructions. Claim 24 recites the instructions are executed by the processor)
(i) to generate an instrument icon (at least fig. 24 and corresponding disclosure in at least [0162]) to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye (at least fig. 24 (2400) and corresponding disclosure in at least [0162] which discloses surgical instruments may be shown in the eyepiece and manipulated along with positional analysis in real time and [0179] which discloses tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field) and
(ii) to display the at least one captured real time image in at least one of the first view screen or the second viewscreen to be viewed by at least one of the first eye or the second eye ([0015] which discloses receiving an external three-dimensional model derived from reflected light and aligning that with an internal model and providing the aligned view to the headset, and updating the aligned view in real-time. Examiner notes the aligned view would include the external model (interpreted as the captured real time image since it is derived from reflected light which is captured by cameras in real time) and [0143] which discloses three-dimensional fusion model (i.e. including the external model) are projected into virtual images displayed in the eyepiece [0136] which discloses the user can view an opaque view that show only the external view (i.e. the real time image captured by the cameras))
Wherein the at least one captured real time image is operable to be captured with at least the first camera while the instrument icon is displayed (Examiner notes the real time image is captured in real time and updated continuously throughout the procedure in order to continuously update the fusion image such as that displayed in fig. 24 along with the instrument icon)

	It would appear that the images of the light projections would be images of the subject, since the light projections are on the subject, however, this is not made explicitly clear.
	Nonetheless, Liu in a similar field of endeavor involving head mounted displays for surgical navigation, teaches a method for viewing a subject when performing an operation on the subject, comprising:
	Providing a first viewscreen (at least fig. 1 (110) and corresponding disclosure in at least [0075]) configured to be positioned near a first eye of a user ([0075] which discloses independent displays to provide a field of view to each of the user’s eye);
	Providing a second viewscreen (at least fig. 1 (110) and corresponding disclosure in at least [0075])  configured to be positioned near a second eye of the user ([0075] which discloses independent displays to provide a field of view to each of the user’s eye);;
	Fixing at least a first camera (at least fig. 1 (120) and corresponding disclosure in at least [0077]) configured to have a first field of view (examiner notes the camera would have a field of view), wherein the first camera (120) captures at least one real time image of the subject ([0080] which discloses the detector is configured to perform real-time imaging and [0077] which discloses the detector is configured to capture image data from a target of interest (i.e. the subject)) ; and 
	Operating a processor system to execute instructions to display the at least one captured real time image in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye ([0101] which discloses displaying an image from the detector as a first imaging system);
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Esterberg to include displaying an image of the subject as taught by Liu in order to ensure images of the patient and CT model are registered accurately by allowing the user to visualize images being captured of the subject.  

Regarding claim 19, 
Esterberg, as modified, teaches the method of Claim 18, further comprising: 
tracking an instrument tracking device fixed to the instrument in a field of view of the at least first camera or second camera ([0009] which discloses clusters of spheres are attached to surgical instruments so that orientation and depth can be monitored (i.e. tracked) using cameras (e.g. camera 200)
tracking a subject marker to be fixed relative to the subject viewable by at least the first camera or the second camera [Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (par. 0179)]; 
and operating the processor system to further execute instructions to 
(i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the first camera or a second signal from the second camera regarding a view of the instrument tracking device relative to the subject marker (at least fig. 24 and corresponding disclosure in at least [0162]. Examiner notes that fig. 24 depicts the position of the surgical tool relative to a beacon (i.e. a subject marker)) based on a first signal from the first camera and a second signal from the second camera ([0009] which discloses the orientation and depth of the surgical instruments using the clusters of spheres (i.e. tracking devices) are monitored by the cameras, thus the position of the tracking devices (and thus the position relative to the marker) would be based on a first signal from the first camera and a second signal from the second camera accordingly)
wherein the generated instrument icon is displayed based on the determined relative position (see at least fig. 24)

Regarding claim 20, 
Esterberg, as modified, teaches the elements of claim 19 as previously stated. Esterberg further teaches further comprising: 
performing a procedure while simultaneously viewing the (i) subject and the (ii) instrument icon (see at least fig. 24)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793